Exhibit 10.2

 

June 18, 2004

 

John F. Antioco

c/o Blockbuster Inc.

1201 Elm Street

Dallas, Texas 75207

 

Dear Mr. Antioco:

 

Blockbuster Inc. (“Blockbuster”), having an address at 1201 Elm Street, Dallas,
Texas 75270, agrees to employ you and you agree to accept such employment upon
the following terms and conditions:

 

(1) Term. Except as otherwise specifically provided herein, your employment
hereunder shall commence and the terms of this Agreement shall take effect on
the Effective Date (as defined below) and, unless terminated by Blockbuster or
you pursuant to paragraph 10 hereof, shall continue through and until the fifth
anniversary of the Effective Date; provided, that your employment by Blockbuster
will automatically be extended by twelve (12) additional months on the fourth
anniversary of the Effective Date and each anniversary thereafter unless either
party provides written notice to the other party no less than six (6) months
prior to the date of any such extension of its intention not to extend the term
of your employment (to illustrate, either party would need to notify the other
party no less than eighteen (18) months before the fifth anniversary of the
Effective Date in order to have the Term end on the fifth anniversary of the
Effective Date). The period from the Effective Date until the later of the fifth
anniversary of the Effective Date or the end of any subsequent extension of your
employment pursuant to the proviso of the immediately preceding sentence shall
hereinafter be referred to as the “Employment Term” notwithstanding any earlier
termination of your employment pursuant to paragraph 10. The “Effective Date”
refers to the date on which Viacom Inc. (“Viacom”) ceases to own more than 50%
of the voting power of Blockbuster provided that you are employed by Blockbuster
(or an affiliate of Blockbuster) on that date.

 

(2) Duties. During the Employment Term, you agree to devote substantially all of
your business time, attention and energies to the business of Blockbuster. You
will be Chairman of the Board of Directors of Blockbuster (the “Board”) and
Chief Executive Officer of Blockbuster, and a member of the Board. You shall
report directly and exclusively to the Board and shall have the duties and
responsibilities consistent with the positions set forth above in a company the
size and nature of Blockbuster. During the Employment Term, you shall be
entitled to serve as a member of the board of directors of a reasonable number
of other companies (including, without limitation, Main Street and Main
Incorporated), subject to your obtaining Board approval before beginning any
such service (except for Main Street and Main



--------------------------------------------------------------------------------

John F. Antioco

June 18, 2004

Page 2

 

Incorporated which has been approved), to serve on civic, charitable,
educational, religious, public interest or public service boards and to manage
your personal and family investments, in each case, to the extent such
activities do not materially interfere with the performance of your duties and
responsibilities hereunder. Your principal place of business shall be at
Blockbuster’s headquarters in the Dallas, Texas metropolitan area.

 

(3) Compensation.

 

(a) Salary: For all the services rendered by you in any capacity hereunder,
Blockbuster agrees to pay you the sum of One Million Two Hundred Fifty Thousand
Dollars ($1,250,000) per annum (“Salary”), payable in accordance with
Blockbuster’s then effective payroll practices.

 

(b) Bonus Compensation: In addition to your Salary, you shall be entitled to
receive bonus compensation for each calendar year or portion thereof during your
employment with Blockbuster under this Agreement, determined and payable as
follows (“Bonus”):

 

  (i)   Your Bonus for each calendar year or portion thereof during your
employment with Blockbuster under this Agreement will be determined in
accordance with Blockbuster’s Senior Executive Short-Term Incentive Plan or any
successor thereto, as the same may be amended from time to time (the “Senior
Executive STIP”), that applies to the Blockbuster officers (the “162(m)
Executives”) whose compensation is or may become subject to the restrictions on
deductibility of non-performance based compensation set forth in Section 162(m)
of the Internal Revenue Code of 1986, as amended (the “Code”), including any
successor law thereto, and the rules and regulations promulgated thereunder
(“Section 162(m)”).

 

  (ii)   Your Target Bonus for each calendar year or portion thereof during the
Employment Term shall be no less than 150% of the sum of your Salary and
Deferred Compensation (as defined in paragraph 3(c)) at the annualized rate in
effect at the end of such period. Your Bonus may be pro-rated for any partial
calendar year that you are employed by Blockbuster under this Agreement except
that, for the calendar year that includes the Effective Date, you will receive a
single Bonus for the entire twelve (12) month period based on the sum of your
Salary and Deferred Compensation at the annualized rate in effect at the end of
such period and the Senior Executive STIP targets established by the Blockbuster
Senior Executive Compensation Committee for that calendar year.

 

  (iii)   In exercising its negative discretion to determine the amount of Bonus
that you will receive under the Senior Executive STIP for any calendar year or
portion thereof during your employment under this Agreement (assuming the
targets established for such period have been achieved), the



--------------------------------------------------------------------------------

John F. Antioco

June 18, 2004

Page 3

 

Blockbuster Compensation Committee will take into consideration the amount of
your Target Bonus for such period but only to the extent that such consideration
is consistent with the terms of the Senior Executive STIP and Section 162(m).

 

  (iv)   Your Bonus for each calendar year or portion thereof during your
employment with Blockbuster under this Agreement shall be payable by February
28th of the following year.

 

(c) Deferred Compensation: In addition to your Salary and Bonus, you shall earn,
in respect of each calendar year or portion thereof during the Employment Term,
an additional amount (“Deferred Compensation”), the payment of which (together
with the return thereon as provided in this paragraph 3(c)) shall be deferred
until January of the first calendar year in which you cease to be an executive
officer of Blockbuster for purposes of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The amount of Deferred Compensation for the
calendar year that includes the Effective Date shall be payable at the
annualized rate of One Million Dollars ($1,000,000) if the Effective Date occurs
in 2004 and shall be increased by One Hundred Fifty Thousand Dollars ($150,000)
for each calendar year the Effective Date is deferred. (For the avoidance of
doubt, if the Effective Date occurred in 2005 or 2006, your Deferred
Compensation for each such calendar year would be $1,150,000 or $1,300,000,
respectively.) The amount of Deferred Compensation for each calendar year
subsequent to the occurrence of the Effective Date during the Employment Term
shall be increased on each January 1 by One Hundred Fifty Thousand Dollars
($150,000) over the annualized rate in effect at the end of the preceding year.
You will receive pro rata Deferred Compensation for the calendar year in which
the Employment Term ends. Deferred Compensation shall be credited to a
bookkeeping account maintained by Blockbuster for your account, the balance of
which account shall periodically be credited (or debited) with the deemed
positive (or negative) return calculated in the same manner and at the same
times, as the deemed return on your account is determined under Blockbuster’s
excess 401(k) plan, as such plan may be amended from time to time (it being
understood and agreed that, if at any time during which your Deferred
Compensation account remains payable, your excess 401(k) account balance is
distributed to you, your Deferred Compensation account shall continue to be
credited or debited with a deemed return based on the investment portfolio in
which your excess 401(k) account was notionally invested immediately prior to
its distribution). Blockbuster’s obligation to pay the Deferred Compensation,
including the return thereon provided for in this paragraph 3(c)), shall be an
unfunded obligation to be satisfied from the general funds of Blockbuster. For
all purposes of this Agreement, “Deferred Compensation” shall include any
amounts denominated as “Deferred Compensation” or “deferred compensation” (plus
any return thereon) under any previous employment agreement between you and
Blockbuster.

 

(d) Stock Options: For all of your services under this Agreement, Blockbuster
shall award you stock options for Five Million (5,000,000) shares of Blockbuster
Class A Common Stock (the “Blockbuster A Stock”) (or such other number as may be
determined by the Blockbuster Senior Executive Compensation Committee pursuant
to paragraph 3(f) below),



--------------------------------------------------------------------------------

John F. Antioco

June 18, 2004

Page 4

 

vesting ratably in three (3) equal installments on the first, second and third
anniversaries of the Split-Off Date. One-third of the stock options shall be
granted on the fifth trading day (as defined below) after the Split-Off,
one-third shall be granted on the thirtieth day after the Split-Off Date, or if
that day is not a business day on which the Blockbuster A Stock is publicly
traded (a “trading day”), on the first trading day after that day, and the final
one-third shall be awarded on the sixtieth day after the Split-Off Date, or if
that day is not a trading day, on the first trading day after that day. The
exercise price for the stock options will be the fair market value (as defined
in the plan pursuant to which the options are issued) of a share of Blockbuster
A Stock on the date of grant. The “Split-Off Date” is the date upon which Viacom
has distributed, in the Split-Off (as defined below), “control” (as defined in
Section 368(c) of the Code) of Blockbuster to all or some of the stockholders of
Viacom. “Split-Off” means the distribution of Blockbuster capital or voting
securities by Viacom to all or some of the stockholders of Viacom in one or more
transactions.

 

(e) Restricted Share Units: For all of your services under this Agreement, on
the fifth trading day after the Split-Off Date, Blockbuster shall award you a
grant of One Million (1,000,000) restricted share units (the “Restricted Units”)
(or such other number as may be determined by the Blockbuster Senior Executive
Compensation Committee pursuant to paragraph 3(f) below), that vest 50% on the
second anniversary of the Split-Off Date and 50% on the third anniversary of the
Split-Off Date. Each Restricted Unit shall be equal in value to the average of
one share of Blockbuster A Stock (or its equivalent) and one share of
Blockbuster Class B Common Stock (“Blockbuster B Stock”) (or its equivalent) and
shall be valued based on the average of the closing prices of a share of
Blockbuster A Stock and a share of Blockbuster B Stock on your date of
termination (or the trading day immediately prior to your date of termination if
such date is not a trading day) as listed on the principal securities exchange
on which such stock is traded, and shall be paid in cash immediately after the
termination of your employment with Blockbuster for any reason or such later
date as shall be determined in accordance with paragraph 22.

 

(f) Adjustment in Number of Stock Options and Restricted Share Units: The
Blockbuster Senior Executive Compensation Committee will adjust the number of
stock options and Restricted Units set forth in paragraphs 3(d) and 3(e) above
that will be awarded to you to preserve the economic value that you are intended
to receive, based upon the average of the closing prices of one share of
Blockbuster A Stock and one share of Blockbuster B Stock as reported on the New
York Stock Exchange on each trading day during the five trading day period
beginning on the Split-Off Date (or the first trading day after the Split-Off
Date if the Split-Off Date is not a trading day) and ending on the fourth
trading day after such day. The number of stock options awarded will be in a
range of between 4.2 million and 5 million and the number of Restricted Units
awarded will be in a range of between 1 million and 2.57 million.

 

(g) Other Long-Term Incentive Programs: During the Employment Term, you will be
eligible to participate in other long-term incentive programs that may be
available for the 162(m) Executives.



--------------------------------------------------------------------------------

John F. Antioco

June 18, 2004

Page 5

 

(4) Benefits. You shall be entitled to participate in such medical, dental and
life insurance, retirement and other plans as Blockbuster may have or establish
from time to time on terms and conditions no less favorable than those
applicable to other 162(m) Executives. The foregoing, however, shall not be
construed to require Blockbuster to establish any such plans or to prevent the
modification or termination of such plans once established, and no such action
or failure thereof shall affect this Agreement so long as such amendments or
terminations apply uniformly to other 162(m) Executives. It is further
understood and agreed that all benefits you may be entitled to as an employee of
Blockbuster, the amounts of which are dependent upon the amount of your
compensation, shall be based upon your Salary and Deferred Compensation, as set
forth in paragraphs 3(a) and (c) hereof, and not upon any bonus compensation
due, payable or paid to you hereunder, except where the benefit plan expressly
provides otherwise. You shall be entitled to four (4) weeks vacation per year.

 

(5) Business Expenses. During the Employment Term, you shall be reimbursed for
such reasonable travel and other expenses incurred in the performance of your
duties hereunder as are customarily reimbursed to other 162(m) Executives.

 

(6) Perquisites. During the Employment Term, you shall be entitled to a car
allowance of One Thousand One Hundred Dollars ($1,100) per month and continued
access to Blockbuster aircraft on the terms in effect immediately prior to the
Effective Date, subject to the rules and regulations of the Federal Aviation
Administration, as they may change. In addition, during the Employment Term, you
shall be entitled to perquisites at least as favorable as those provided to
other 162(m) Executives.

 

(7) [Intentionally Left Blank]

 

(8) Exclusive Employment, Confidential Information, Etc.

 

(a) Non-Competition. You agree that, except as provided in paragraph 2, your
employment hereunder is on an exclusive basis and that during the period you are
actually employed by Blockbuster and continuing for the shorter of (I) one (1)
year after the termination of your employment pursuant to paragraph 10(b) or
10(c) hereof or (II) eighteen (18) months after the termination of your
employment pursuant to paragraph 10(a) hereof (the “Non-Compete Period”), you
will not directly or indirectly engage in or participate as an officer,
employee, director, agent of or consultant for any business directly competitive
with any business that Blockbuster is in or may enter into during the period you
are employed by Blockbuster, nor shall you make any investments in any company
or business competing with Blockbuster; provided, however, that nothing herein
shall prevent you from investing as less than a one (1%) percent shareholder in
the securities of any company listed on a national securities exchange or quoted
on an automated quotation system. In addition, you agree that, except as
provided in paragraph 2, while you are employed by Blockbuster under this
Agreement, you will not engage in any other business activity which is in
conflict with your duties and obligations hereunder.



--------------------------------------------------------------------------------

John F. Antioco

June 18, 2004

Page 6

(b) Confidential Information. You agree that you shall not, during the
Employment Term or at any time thereafter, use for your own purposes, or
disclose to or for the benefit of any third party, any trade secret or other
confidential information of Blockbuster or any of its affiliates (except as you
determine in good faith may be required in the performance of your duties
hereunder) and that you will comply with any confidentiality obligations of
Blockbuster to a third party. Anything herein to the contrary notwithstanding,
the provisions of this paragraph 8(b) shall not apply (i) when disclosure is
required by law or by any court, arbitrator, mediator or administrative or
legislative body (including any committee thereof) with actual or apparent
jurisdiction to order you to disclose or make accessible any information, (ii)
with respect to any other litigation, arbitration or mediation involving this
Agreement, including, but not limited to, the enforcement of this Agreement,
(iii) as to information that becomes generally known to the public or within the
relevant trade or industry other than due to your violation of this paragraph or
(iv) as to information that is or becomes available to you on a non-confidential
basis from a source which is entitled to disclose it to you.

 

(c) No Solicitation. You agree that, during the Non-Compete Period, you shall
not, directly or indirectly:

 

  (i)   employ or solicit the employment of any person who is then or has been
within six (6) months prior thereto, an employee of Blockbuster or any of its
affiliates; or

 

  (ii)   knowingly interfere with, disturb or interrupt the relationships
(whether or not such relationships have been reduced to formal contracts) of
Blockbuster or any of its affiliates with any customer, supplier or consultant.

 

(d) Blockbuster Ownership. The results and proceeds of your services to
Blockbuster hereunder, including, without limitation, any works of authorship
related to Blockbuster resulting from your services during your employment with
Blockbuster and/or any of its affiliates and any works in progress, shall be
works-made-for-hire and Blockbuster shall be deemed the sole owner throughout
the universe of any and all rights of whatsoever nature therein, whether or not
now or hereafter known, existing, contemplated, recognized or developed, with
the right to use the same in perpetuity in any manner Blockbuster determines in
its sole discretion without any further payment to you whatsoever. If, for any
reason, any of such results and proceeds shall not legally be a work-for-hire
and/or there are any rights which do not accrue to Blockbuster under the
preceding sentence, then you hereby irrevocably assign and agree to assign any
and all of your right, title and interest thereto, including, without
limitation, any and all copyrights, patents, trade secrets, trademarks and/or
other rights of whatsoever nature therein, whether or not now or hereafter
known, existing, contemplated, recognized or developed to Blockbuster, and
Blockbuster shall have the right to use the same in perpetuity throughout the
universe in any manner Blockbuster determines without any further payment to you
whatsoever. You shall, from time to time, as may be requested by Blockbuster and
at Blockbuster’s sole expense, do any and all things which Blockbuster may deem
useful or desirable to establish or



--------------------------------------------------------------------------------

John F. Antioco

June 18, 2004

Page 7

 

document Blockbuster’s exclusive ownership of any and all rights in any such
results and proceeds, including, without limitation, the execution of
appropriate copyright and/or patent applications or assignments. To the extent
you have any rights in the results and proceeds of your services to Blockbuster
that cannot be assigned in the manner described above, you unconditionally and
irrevocably waive the enforcement of such rights. This paragraph 8(d) is subject
to, and shall not be deemed to limit, restrict, or constitute any waiver by
Blockbuster of any rights of ownership to which Blockbuster may be entitled by
operation of law by virtue of Blockbuster or any of its affiliates being your
employer.

 

(e) Litigation. You agree that, during the Employment Term, for one (1) year
thereafter and, if longer, during the pendancy of any litigation or other
proceeding, (i) you shall not communicate with anyone (other than your attorneys
and tax and/or financial advisors and except to the extent you determine in good
faith is necessary in the performance of your duties hereunder) with respect to
the facts or subject matter of any pending or potential litigation, or
regulatory or administrative proceeding involving Blockbuster or any of its
affiliates, other than any litigation or other proceeding in which you are a
party-in-opposition, without giving prior notice to Blockbuster or Blockbuster’s
counsel, and (ii) in the event that any other party attempts to obtain
information or documents from you (other than in connection with any litigation
or other proceeding in which you are a party-in-opposition) with respect to
matters you believe in good faith are related to such litigation or other
proceeding, you shall promptly so notify Blockbuster’s counsel. You agree to
cooperate, in a reasonable and appropriate manner, with Blockbuster and its
attorneys, both during and after the termination of your employment, in
connection with any litigation or other proceeding arising out of or relating to
matters in which you were involved prior to the termination of your employment
to the extent Blockbuster pays all expenses you incur in connection with such
cooperation and to the extent such cooperation does not unduly interfere (as
determined by you in good faith) with your personal or professional schedule.

 

(f) No Right to Give Interviews or Write Books, Articles, Etc. During the period
of your employment with Blockbuster, except as authorized by Blockbuster or as
you in good faith determine is appropriate in the performance of your duties
hereunder, you shall not (i) give any interviews or speeches, or (ii) prepare or
assist any person or entity in the preparation of any books, articles,
television or motion picture productions or other creations, in either case,
concerning Blockbuster or any of its affiliates or any of their officers,
directors, agents, employees, suppliers or customers.

 

(g) Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with Blockbuster or any of its affiliates shall remain the
exclusive property of Blockbuster. You shall return such property that is in
your possession or control promptly after receipt of a written request from
Blockbuster. Anything to the contrary notwithstanding, nothing in this paragraph
8(g) shall prevent you from retaining a home computer and security system,
papers and other materials of a personal nature, including personal diaries,
calendars and Rolodexes, information relating to



--------------------------------------------------------------------------------

John F. Antioco

June 18, 2004

Page 8

 

your compensation or relating to reimbursement of expenses, information that you
reasonably believe may be needed for tax purposes, and copies of plans, programs
and agreements relating to your employment.

 

(h) Non-Disparagement. During the Employment Term and for one (1) year
thereafter, you agree not to make any public statement that is intended to or
could reasonably be expected to disparage Blockbuster. During the Employment
Term and for one (1) year thereafter, Blockbuster agrees that it shall not, and
it shall cause each 162(m) Executive and director of Blockbuster not to make a
public statement that is intended to or could reasonably be expected to
disparage you. Notwithstanding the foregoing, nothing in this paragraph shall
prevent any person from (i) responding publicly to any incorrect, disparaging or
derogatory public statement to the extent reasonably necessary to correct or
refute such public statement or (ii) making any truthful statement to the extent
(x) necessary with respect to any litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this Agreement
or (y) required by law or by any court, arbitrator, mediator or administrative
of legislative body (including any committee thereof) with actual or apparent
jurisdiction to order such person to disclose or make accessible such
information.

 

(i) Injunctive Relief. Blockbuster has entered into this Agreement in order to
obtain the benefit of your unique skills, talent, and experience. You
acknowledge and agree that any violation of paragraphs 8(a) through (h) hereof
will result in irreparable damage to Blockbuster, and, accordingly, Blockbuster
may obtain injunctive and other equitable relief for any breach or threatened
breach of such paragraphs, in addition to any other remedies available to
Blockbuster. Blockbuster acknowledges and agrees that any violation of paragraph
8(h) will result in irreparable damage to you, and, accordingly, you may obtain
injunctive and other equitable relief for any breach or threatened breach of
such paragraph, in addition to any other remedies available to you.

 

(j) Survival; Modification of Terms. The obligations under paragraphs 8(a)
through (i) hereof shall remain in full force and effect for the entire period
provided therein notwithstanding the termination of your employment hereunder.
You and Blockbuster agree that the restrictions and remedies contained in
paragraphs 8(a) through (i) are reasonable and that it is your intention and the
intention of Blockbuster that such restrictions and remedies shall be
enforceable to the fullest extent permissible by law. If it shall be found by a
court of competent jurisdiction that any such restriction or remedy is
unenforceable but would be enforceable if some part thereof were deleted or the
period or area of application reduced, then such restriction or remedy shall
apply with such modification as shall be necessary to make it enforceable.

 

(9) Incapacity. In the event you become disabled within the meaning of such term
under the Blockbuster Short-Term Disability (“STD”) program and the Blockbuster
Long-Term Disability (“LTD”) program that apply to the 162(m) Executives, and in
which you participate, at the time of such disability, you will receive
compensation under the STD program in accordance with its terms. Thereafter, you
will be eligible to receive benefits under the LTD program in



--------------------------------------------------------------------------------

John F. Antioco

June 18, 2004

Page 9

 

accordance with its terms. Upon receipt of benefits under the LTD program, you
will also be entitled to receive the following:

 

  (i)   Salary through the end of the month in which benefits commence under the
LTD program;

 

  (ii)   bonus compensation for the calendar year in which benefits commence
under the LTD program, in an amount equal to your Target Bonus, pro-rated for
the period from the beginning of such year through the date such benefits
commence;

 

  (iii)   Deferred Compensation for the calendar year in which benefits commence
under the LTD program, pro-rated for the period from the beginning of such year
through the date such benefits commence, and Deferred Compensation attributable
to prior years, payable, in each case, together with the return thereon as
provided in paragraph 3(c), prior to January 31st of the calendar year following
the calendar year in which benefits commence under the LTD program;

 

  (iv)   the exercisability of all stock options and/or stock appreciation
rights which have not become exercisable on or prior to the date on which
benefits commence under the LTD program will be accelerated and such stock
options and/or stock appreciation rights, together with all stock options and/or
stock appreciation rights granted to you which are exercisable on or prior to
the date on which such benefits commence, will be exercisable for the following
period: (x) for stock options granted prior to the Effective Date, until one (1)
year after the date on which such benefits commence, or, if earlier, the
expiration date of such stock options, and (y) for stock options and/or stock
appreciation rights granted under this Agreement and/or on or after the
Effective Date, until three (3) years after the date on which such benefits
commence, or, if earlier, the expiration date of such stock options and/or stock
appreciation rights; and

 

  (v)   the immediate vesting and (if applicable) payment or distribution of all
other equity or equity-related awards, including, without limitation, the
Restricted Units and any other restricted stock awards, restricted stock units
or deferred stock units;

 

  (vi)   continued participation for you and your dependents for twenty four
(24) months in such medical, dental, hospitalization and life insurance
coverages in which you and/or your eligible dependents were participating
immediately prior to the date benefits commence under the LTD program;



--------------------------------------------------------------------------------

John F. Antioco

June 18, 2004

Page 10

 

  (vii)   any amounts earned, accrued or owing to you but not yet paid,
including any incentive payments earned for performance periods that have ended;
and

 

  (viii)   other payments, entitlements or benefits, if any, in accordance with
applicable plans, programs, arrangements or other agreements of Blockbuster or
any affiliate.

 

Bonus compensation under this paragraph 9 shall be paid by February 28th of the
year(s) following the year as to which such bonus compensation is payable.
Except as provided herein, you will not receive bonus compensation for any
portion of a calendar year(s) during the Employment Term if you receive
compensation and benefits under the LTD program in respect of such period. For
any period (including a portion of a calendar year) in respect of which you
receive compensation and benefits under the LTD program, such compensation and
benefits and the bonus compensation and Deferred Compensation provided under
this paragraph 9 are in lieu of Salary, Bonus and Deferred Compensation under
paragraphs 3(a), (b) and (c).

 

(10) Termination.

 

(a) Termination for Cause. Blockbuster may, at its option, terminate this
Agreement forthwith for “cause” and you, at your option, may terminate this
Agreement for any reason. For purposes of this Agreement, termination of this
Agreement for “cause” shall mean termination for (i) embezzlement or fraud, in
each case, against Blockbuster or conviction of a felony; (ii) willful
unauthorized disclosure of confidential information in violation of the
provisions of this Agreement; or (iii) if you at any time willfully and
materially breach this Agreement (including, without limitation, your willful
failure, neglect of or intentional refusal to substantially perform your
obligations hereunder as set forth in paragraphs 2 and 13 hereof) and such
breach has an adverse effect on Blockbuster and its affiliates, except in the
event of your disability as set forth in paragraph 9. An action or non-action
shall not be considered to be “willful” if you believed in good faith that such
action or non-action was in, or not opposed to, the best interest of
Blockbuster. Anything notwithstanding to the contrary, your employment shall not
be terminated for “cause,” unless (x) you have been given written notice by the
Board stating the basis for such termination and (y) in the case of clauses (ii)
and (iii) above, you are given twenty (20) days to cure the neglect or conduct
that is the basis of any such claim and (z) if you fail to cure such conduct, or
such conduct cannot be cured, or, in the case of clause (i) above, you have an
opportunity to be heard before the full Board and after such hearing, the Board
gives you written notice confirming that, in the judgment of a majority of the
disinterested directors of Blockbuster, “cause” for terminating your employment
on the basis set forth in the original notice exists. If Blockbuster terminates
your employment for “cause” or you terminate your employment for any reason
other than Good Reason (as defined below) or due to your death or disability,
you shall be entitled to receive:

 

  (i)   Salary through your date of termination;



--------------------------------------------------------------------------------

John F. Antioco

June 18, 2004

Page 11

 

  (ii)   vested stock options and/or stock appreciation rights shall remain
exercisable in accordance with the terms of the applicable plan;

 

  (iii)   other equity awards will be treated in accordance with the terms of
the applicable plan;

 

  (iv)   payment of Deferred Compensation for prior years, together with the
return thereof as provided in paragraph 3(c), prior to January 31st of the
calendar year following such termination or such later date as may be determined
pursuant to paragraph 22;

 

  (v)   any amounts earned, accrued or owing to you but not yet paid, including
any incentive payments earned for performance periods that have ended; and

 

  (vi)   other payments, entitlements or benefits, if any, in accordance with
applicable plans, programs, arrangements or other agreements of Blockbuster or
any affiliate.

 

(b) Good Reason Termination. You may terminate your employment hereunder for
“Good Reason” at any time during the Employment Term by written notice to
Blockbuster not more than thirty (30) days after you learn of the occurrence of
the event constituting “Good Reason”. Such notice shall state an effective date
no later than ten (10) business days after the date it is given. Blockbuster
shall have ten (10) business days from the giving of such notice to cure the
alleged cause for “Good Reason”. “Good Reason shall mean, without your prior
written consent, other than as a result of the termination of your employment
for “cause” (as defined above) or as a result of your permanent disability: (i)
reductions in your then Salary, Target Bonus or Deferred Compensation level;
(ii) the assignment to you by Blockbuster of duties substantially inconsistent
with your positions, duties, titles, offices or responsibilities; (iii) the
withdrawal of a material part of, or a material diminution in, your positions,
duties, titles, offices or responsibilities as set forth in paragraph 2 to the
degree that you determine in good faith that you cannot exercise the authority
of your offices; (iv) the material breach by Blockbuster of its material
obligations hereunder (including, without limitation, the failure to appoint or
elect you to, or your removal from, the positions of Chief Executive Officer,
member of the Board or, subject to the provisions in the last sentence of this
paragraph 10(b), Chairman of the Board); (v) the relocation of Blockbuster’s
principal place of business outside of the Dallas, Texas metropolitan area if
such relocation has not been approved by you; (vi) a change in the reporting
structure so that you report to someone other than the Board; or (vii) the
failure of Blockbuster to provide you, upon the execution of any written
agreement relating to a transaction in which all or substantially all of
Blockbuster’s assets and/or stock will be sold or transferred, with written
confirmation that the acquiring or successor entity, as the case may be, has
expressly assumed this Agreement and, notwithstanding such written confirmation,
the failure of Blockbuster to obtain the assumption in writing of its obligation
to perform any agreement between you and Blockbuster by any successor to all or
substantially all



--------------------------------------------------------------------------------

John F. Antioco

June 18, 2004

Page 12

 

of the assets of Blockbuster within ten (10) business days after such a
transaction in which all or substantially all of Blockbuster’s assets and/or
stock are sold or transferred. Notwithstanding the foregoing, the failure to
reappoint or reelect you to, or your removal from, the position of Chairman of
the Board shall not constitute “Good Reason” if such action is made in response
to (i) a law or regulation or ruling adopted by the Securities and Exchange
Commission, the New York Stock Exchange or other regulatory or legislative body
having jurisdiction or regulatory authority over Blockbuster requiring such
removal, (ii) the person appointed to the position of Chairman of the Board is a
non-executive Chairman, and (iii) you continue to report directly and
exclusively to the Board as a whole.

 

(c) Termination Without Cause. Blockbuster may terminate your employment
hereunder without “cause” (as defined above) at any time during the Employment
Term by written notice to you.

 

(d) Termination Payments, Etc. In the event that your employment terminates
pursuant to paragraph 10(b) or 10(c) hereof, you shall be entitled to receive:

 

  (i)   your Salary through the date of termination;

 

  (ii)   bonus compensation for the calendar year in which your termination
occurs, in an amount equal to your Target Bonus, pro-rated for the period from
the beginning of such year through the date of your termination;

 

  (iii)   Deferred Compensation for the calendar year in which your termination
occurs, pro-rated for the period from the beginning of such year through the
date of your termination, and Deferred Compensation attributable to prior years,
payable, in each case, together with the return thereon as provided in paragraph
3(c), prior to January 31st of the calendar year following the calendar year in
which your employment terminates or such later date as may be determined
pursuant to paragraph 22;

 

  (iv)   the greater of two (2) or the number of full and partial years
remaining in the Employment Term multiplied by the sum of (A) your Salary at the
annualized rate in effect on the date of your termination, (B) Deferred
Compensation level at the annualized rate in effect for the calendar year in
which your termination occurs, and (C) your Target Bonus for the year of
termination, payable in a single cash lump sum payment immediately following
your termination of employment;

 

  (v)   continued participation for you and your dependents for the greater of
(x) 24 months or (y) the balance of the Employment Term in such medical, dental,
hospitalization and life insurance coverages in which you and/or your eligible
dependents were participating immediately prior to the date of termination;



--------------------------------------------------------------------------------

John F. Antioco

June 18, 2004

Page 13

  (vi)   the exercisability of all stock options and/or stock appreciation
rights which have not become exercisable on or prior to the date of your
termination will be accelerated and such stock options and/or stock appreciation
rights, together with all stock options and/or stock appreciation rights granted
to you which are exercisable on or prior to your termination date, will be
exercisable for the following period: (x) for stock options granted prior to the
Effective Date, until six (6) months after your termination date, or, if
earlier, the expiration date of such stock options, and (y) for stock options
and/or stock appreciation rights granted under this Agreement and/or on or after
the Effective Date, until two (2) years after your termination date, or, if
earlier, until the expiration date of such stock options and/or stock
appreciation rights;

 

  (vii)   the immediate vesting and (if applicable) payment or distribution of
all other equity or equity-related awards, including, without limitation, the
Restricted Units and any other restricted stock awards, restricted stock units
or deferred stock units;

 

  (viii)   any amounts earned, accrued or owing to you but not yet paid,
including any incentive payments earned for performance periods that have ended;
and

 

  (ix)   other payments, entitlements or benefits, if any, in accordance with
applicable plans, programs, arrangements or other agreements of Blockbuster or
any affiliate.

 

The payments provided for in (iv) above are in lieu of any severance or income
continuation or protection under any Blockbuster plan that may now or hereafter
exist. The payments and benefits to be provided pursuant to this paragraph 10(d)
shall constitute liquidated damages, and shall be deemed to satisfy and be in
full and final settlement of all obligations of Blockbuster (excluding its
obligations under paragraphs 5, 8(e), 8(h), 10(e), 12, 17, 18 and 24) to you
under this Agreement in the event of your termination under this paragraph
10(d). “Partial years” for purposes of this Agreement means a fraction of any
one year based on the number of months (including a partial month as a whole
month) elapsed during that year, divided by 12.

 

(e) Change in Control. This paragraph 10(e) shall apply if there is (i) a
termination by Blockbuster without “cause” or by you for Good Reason in a
two-year period after a Change in Control (as defined below), (ii) a termination
by you for any reason during the 30-day period commencing on the first
anniversary of a Change in Control, or (iii) a termination by Blockbuster prior
to a Change in Control, if the termination was at the request of a third party
or otherwise arose in anticipation of a Change in Control. If any such
termination occurs, you shall receive benefits set forth in paragraph 10(d),
except that (A) in lieu of the lump-sum payment under clause (iv) of paragraph
10(d) hereof, you shall receive in a lump sum immediately after the termination
of your employment an amount equal to the greater of three (3)



--------------------------------------------------------------------------------

John F. Antioco

June 18, 2004

Page 14

 

or the number of full and partial years remaining in the Employment Term
multiplied by the sum of (I) your Salary at the annualized rate in effect on the
date of your termination, (II) Deferred Compensation at the annualized rate in
effect for the calendar year in which your termination occurs and (III) your
Target Bonus for the year of termination, payable in a single cash lump sum
payment immediately following your termination of employment and (B) the
benefits described in clause (v) of paragraph 10(d) shall be continued for the
greater of 36 months or the balance of the Employment Term.

 

(f) Termination of Benefits. Except as provided in this Agreement or as
expressly provided in Blockbuster benefit plans or programs, coverage under all
Blockbuster benefit plans and programs (including, without limitation, vacation,
retirement plans, LTD, car insurance, accidental death and dismemberment and
business travel and accident insurance) will terminate upon the termination of
your employment.

 

(g) Non-Renewal. In the event that Blockbuster provides notice of non-renewal
pursuant to paragraph 1 hereof, (i) the vesting of all stock options and/or
stock appreciation rights granted to you that are not exercisable as of the end
of the Employment Term shall be accelerated and such stock options and/or stock
appreciation rights, together with all stock options (if any) granted to you
which are exercisable at the end of the Employment Term, will be exercisable for
the following period: (x) for stock options granted prior to the Effective Date,
until six (6) months after the end of the Employment Term or, if earlier, the
expiration date of such stock options, and (y) for stock options and/or stock
appreciation rights granted under this Agreement and/or on or after the
Effective Date, until two (2) years after the end of the Employment Term or, if
earlier, the expiration date of such stock options and/or stock appreciation
rights, and (ii) all Deferred Compensation, together with the return specified
in paragraph 3(c), and all other equity or equity-related awards, including,
without limitation, restricted stock awards, restricted stock units or deferred
stock unit, shall vest and (if applicable) shall be paid or distributed
immediately after at the end of the Employment Term.

 

(h) No Mitigation/Set-Off. In the event of termination of your employment, you
shall be under no obligation to seek other employment and there shall be no
offset against amounts due to you on account of any remuneration or benefits
provided by any subsequent employment you may obtain. Blockbuster’s obligation
to make any payment pursuant to, and otherwise to perform its obligations under,
this Agreement shall not be affected by any offset, counterclaim or other right
that Blockbuster may have against you for any reason.

 

(11) Death. If you die prior to the end of the Employment Term, your beneficiary
or estate shall be entitled to receive, the following:

 

  (i)   Salary through the end of the month in which the death occurs;

 

  (ii)   bonus compensation for the calendar year in which the death occurs, in
an amount equal to your Target Bonus, pro-rated for the period from the
beginning of such year through the date the death occurs;



--------------------------------------------------------------------------------

John F. Antioco

June 18, 2004

Page 15

 

  (iii)   Deferred Compensation for the calendar year in which the death occurs,
pro-rated for the period from the beginning of such year through the date of
death, and Deferred Compensation attributable to prior years, payable, in each
case, together with the return thereon as provided in paragraph 3(c), prior to
January 31st of the calendar year following the calendar year in which the death
occurs;

 

  (iv)   the exercisability of all stock options and/or stock appreciation
rights which have not become exercisable on or prior to the date on which the
death occurs, will be accelerated and such stock options and/or stock
appreciation rights, together with all stock options and/or stock appreciation
rights granted to you which are exercisable on or prior to the date on which the
death occurs, will be exercisable for the following period: (x) for stock
options granted prior to the Effective Date, until one (1) year after the date
on which the death occurs, or, if earlier, the expiration date of such stock
options, and (y) for stock options and/or stock appreciation rights granted
under this Agreement and/or on or after the Effective Date, until three (3)
years after the date on which the death occurs, or, if earlier, the expiration
date of such stock options and/or stock appreciation;

 

  (v)   the immediate vesting and (if applicable) payment or distribution of all
other equity or equity-related awards, including, without limitation, the
Restricted Stock Units and any other restricted stock awards, restricted stock
units or deferred stock units;

 

  (vi)   continued participation for twenty four (24) months in such medical,
dental and hospitalization insurance coverages in which your eligible dependents
were participating immediately prior to the date the death occurs;

 

  (vii)   any amounts earned, accrued or owing to you but not yet paid,
including any incentive payments earned for performance periods that have ended;
and

 

  (viii)   other payments, entitlements or benefits, if any, in accordance with
applicable plans, programs, arrangements or other agreements of Blockbuster or
any affiliate.

 

(12) Change in Control.

 

(a) Deferred Compensation and Equity. In the event of a Change in Control, (i)
all deferred compensation (including, if applicable, Deferred Compensation) and
all unvested equity or equity-related awards, including, without limitation,
stock options, stock appreciation rights, restricted stock awards, restricted
stock units or deferred stock shall immediately vest and,



--------------------------------------------------------------------------------

John F. Antioco

June 18, 2004

Page 16

 

if applicable, become exercisable; (ii) all stock options and/or stock
appreciation rights held by you will be exercisable for the following period:
(x) for stock options granted prior to the Effective Date, until the expiration
date of such stock options or, if earlier, six (6) months after the termination
of your employment, and (y) for stock options and/or stock appreciation rights
granted on or after the Effective Date, until the expiration date of such stock
options or stock appreciation rights or, if earlier, three (3) years after the
termination of your employment; and (iii) unless otherwise elected by you, all
deferred compensation or other equity or equity-related awards will, to the
extent applicable, be transferred or distributed to you except that deferred
compensation shall not be distributed until the date determined in accordance
with paragraph 22.

 

(b) Excise Taxes. Notwithstanding anything herein to the contrary, if it is
determined by Blockbuster, based on an opinion of a nationally recognized law
firm, or by the Internal Revenue Service (the “IRS”) pursuant to an IRS audit of
your federal income tax return(s) (an “Audit”), that any payment or benefit
provided to you in connection with this Agreement or your employment with, or
termination of employment from, Blockbuster, would be subject to the excise tax
imposed by Section 4999 of the Code, or any interest or penalties with respect
to such excise tax (such excise tax, together with any interest or penalties
thereon, is herein referred to as the “Excise Tax”), then Blockbuster shall pay
(either directly to the IRS as tax withholdings or to you as a reimbursement of
any amount of taxes, interest and penalties paid by you to the IRS) both the
Excise Tax and an additional cash payment (a “Gross-Up Payment”) in an amount
that will place you in the same after-tax economic position that you would have
enjoyed if the payment or benefit had not been subject to the Excise Tax. The
amount of the Gross-Up Payment shall be calculated by Blockbuster’s regular
independent auditors based on the amount of the Excise Tax paid by Blockbuster
as determined by Blockbuster or the IRS. If the amount of the Excise Tax
determined by the IRS is greater than an amount previously determined by
Blockbuster, Blockbuster’s auditors shall recalculate the amount of the Gross-Up
Payment. You shall promptly notify Blockbuster of any IRS assertion during an
Audit that an Excise Tax is due with respect to any payment or benefit, but you
shall be under no obligation to defend against such claim by the IRS unless
Blockbuster requests, in writing, that the you undertake the defense of such IRS
claim on behalf of Blockbuster and at Blockbuster’s sole expense. In such event,
Blockbuster may elect to control the conduct to a final determination through
counsel of it own choosing and at its sole expense, of any audit, administrative
or judicial proceeding involving an asserted liability relating to the Excise
Tax, and you shall not settle, compromise or concede such asserted Excise Tax
and shall reasonably cooperate with Blockbuster in each phase of any contest.

 

(c) Change in Control. “Change in Control” shall mean any of the following: (i)
any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the Exchange
Act) or “group” (as such term is used in Section 14(d)(2) of the Exchange Act)
other than Viacom or an affiliate is or becomes a “beneficial owner” (as such
term is used in Rule 13d-3 promulgated under the Exchange Act) of 25% or more of
the Voting Stock of Blockbuster; (ii) a majority of the Board consists of
individuals other than Incumbent Directors, which term means the members of the
Board on the Effective Date; provided, that any person becoming a director
subsequent to such date whose election or nomination for election was supported
by two-thirds



--------------------------------------------------------------------------------

John F. Antioco

June 18, 2004

Page 17

 

of the directors who then comprised the Incumbent Directors shall be considered
to be an Incumbent Director; (iii) Blockbuster adopts any plan of liquidation
providing for the distribution of all or substantially all of its assets if such
plan of liquidation will result in the winding-up of the business of
Blockbuster; (iv) all or substantially all of the assets or business of
Blockbuster is disposed of pursuant to a merger, consolidation or other
transaction (unless the stockholders of Blockbuster immediately prior to such
merger, consolidation or other transaction beneficially own, directly or
indirectly, more than 50% of the Voting Stock of the entity or entities, if any,
that succeed to the business of Blockbuster); or (iv) the consummation of any
merger, consolidation or other similar corporate transaction unless, immediately
after such transaction, the stockholders of Blockbuster immediately prior to the
transaction hold, directly or indirectly, more than 50% of the Voting Stock of
the company surviving such transaction or its ultimate parent company if such
surviving company is a subsidiary of another entity (there being excluded from
the number of shares held by such stockholders, but not from the Voting Stock of
the combined company, any shares received by affiliates of such other company in
exchange for stock of such other company). For purposes of this Change in
Control definition, “Blockbuster” shall include any entity that succeeds to all
or substantially all of the business of Blockbuster, “Voting Stock” shall mean
securities of any class or classes having general voting power under ordinary
circumstances, in the absence of contingencies, to elect the directors of a
corporation and “affiliate” means any entity controlled by, or in control of,
Viacom.

 

(13) Equal Opportunity Employer. You acknowledge that Blockbuster is an equal
opportunity employer. You agree that you will comply with Blockbuster policies
regarding employment practices and with applicable federal, state and local laws
prohibiting discrimination on the basis of race, color, creed, national origin,
age, sex or disability.

 

(14) Notices. All notices required to be given hereunder shall be given in
writing, by personal delivery or by registered mail at the respective addresses
of the parties hereto set forth above, or at such other address as may be
designated in writing by either party, and, in the case of Blockbuster, to the
attention of the General Counsel of Blockbuster. Any notice given by mail shall
be deemed to have been given three days following such mailing.

 

(15) Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors, heirs (in your case) and
assigns. No rights or obligations of Blockbuster under this Agreement may be
assigned or transferred by Blockbuster except that such rights or obligations
may be assigned or transferred pursuant to a merger or consolidation in which
Blockbuster is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of Blockbuster, provided that the assignee or
transferee is the successor to all or substantially all of the assets of
Blockbuster and such assignee or transferee assumes the liabilities, obligations
and duties of Blockbuster, as contained in this Agreement, either contractually
or as a matter of law. Blockbuster further agrees that, in the event of a sale
or liquidation of all or substantially all of its assets as described in the
preceding sentence, it shall take whatever action it reasonably can in order to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of Blockbuster hereunder. No rights or obligations of
yours under this Agreement may be assigned or transferred by you other than your
rights to



--------------------------------------------------------------------------------

John F. Antioco

June 18, 2004

Page 18

 

compensation and benefits, which may be transferred only by will or operation of
law. In the event of your death or a judicial determination of your
incompetence, the compensation and benefits due to you under this Agreement
shall be paid to your estate or legal representative, as the case may be, and
any references in this Agreement to your shall be deemed to refer, where
appropriate, to your estate or other legal representative or to your beneficiary
or beneficiaries.

 

(16) Texas Law, Etc. This Agreement and all matters or issues collateral thereto
shall be governed by the laws of the State of Texas applicable to contracts
entered into and performed entirely therein. Any action to enforce this
Agreement shall be brought in the state or federal courts located in the State
of Texas.

 

(17) Dispute Resolution. Any disagreement or controversy arising out of or
relating to this Agreement shall be exclusively resolved by way of confidential
arbitration. Either party may submit the disagreement or controversy to
arbitration in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“AAA”), such
arbitration to be conducted before a panel of three arbitrators, one selected by
each of the parties hereto and the third by the two other arbitrators so
selected. The arbitration shall be held in Dallas, Texas. The arbitrators shall
be bound by the express terms of the Agreement. Each party to this Agreement
shall pay their own legal and accounting fees incurred in connection with
enforcing any rights under the Agreement or under any Blockbuster plan or
program or in defending against any challenge to such rights, including by any
governmental agency; provided, that if you obtain a money judgment or otherwise
prevail in the final adjudication of any claim or suit brought by you or
Blockbuster or any stockholder of Blockbuster to enforce or interpret any
material provision contained herein, Blockbuster shall reimburse you for any
costs or expenses reasonably incurred by you (including reasonable attorneys’
fees) in connection with such claim or suit.

 

(18) Indemnification. During the Employment Term and thereafter, Blockbuster
agrees to indemnify and hold you and your heirs and representatives harmless, to
the maximum extent permitted by law, against any and all damages, costs,
liabilities, losses and expenses (including reasonable attorneys’ fees) as a
result of any claim or proceeding (whether civil, criminal, administrative or
investigative), or any threatened claim or proceeding (whether civil, criminal,
administrative or investigative), against you that arises out of or relates to
your service as an officer, director or employee, as the case may be, of
Blockbuster, or your service in any such capacity or similar capacity with an
affiliate of Blockbuster or other entity at the request of Blockbuster, both
prior to and after the Effective Date, and to promptly advance to you or your
heirs or representatives such expenses upon written request with appropriate
documentation of such expense upon receipt of an undertaking by you or on your
behalf to repay such amount if it shall ultimately be determined that you are
not entitled to be indemnified by Blockbuster. During the Employment Term and
thereafter, Blockbuster also shall provide you with coverage under its current
directors’ and officers’ liability policy to the same extent that it provides
such coverage to its other 162(m) Executives. If you have any knowledge of any
actual or threatened action, suit or proceeding, whether civil, criminal,
administrative or investigative, as to which you may request indemnity under
this provision, you will give Blockbuster prompt written notice



--------------------------------------------------------------------------------

John F. Antioco

June 18, 2004

Page 19

 

thereof; provided, that the failure to give such notice shall not affect your
right to indemnification. Blockbuster shall be entitled to assume the defense of
any such proceeding and you will use reasonable efforts to cooperate with such
defense. To the extent that you in good faith determine that there is an actual
or potential conflict of interest between Blockbuster and you in connection with
the defense of a proceeding, you shall so notify Blockbuster and shall be
entitled to separate representation at Blockbuster’s expense by counsel selected
by you (provided that Blockbuster may reasonably object to the selection of
counsel within ten (10) business days after notification thereof) which counsel
shall cooperate, and coordinate the defense, with Blockbuster’s counsel and
minimize the expense of such separate representation to the extent consistent
with your separate defense. Blockbuster shall not be liable for any settlement
of any proceeding effected without its prior written consent.

 

(19) No Implied Contract. Nothing contained in this Agreement shall be construed
to impose any obligation on Blockbuster to renew this Agreement or any portion
thereof. The parties intend to be bound only upon execution of a written
agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of this Agreement.

 

(20) Entire Understanding. Except as expressly set forth herein, this Agreement
contains the entire agreement between the parties concerning the subject matter
hereof and supersedes all prior agreements, understandings, discussions,
negotiations, and undertakings, whether written or oral, between the parties
with respect thereto. This Agreement may be amended, modified or terminated only
by a written document signed by you and a duly authorized officer of Blockbuster
specifically referencing the provision or provisions being amended, modified or
terminated. The preceding sentence of this paragraph 20 shall be effective as of
June 18, 2004. Any waiver by any person of any provision of this Agreement shall
be effective only if in writing and signed by the person against whom
enforcement of the waiver is sought. For any waiver or modification to be
effective, it must specifically refer to this Agreement and to the terms or
provisions being modified or waived. No waiver of any provision of this
Agreement shall be effective as to any other provision of this Agreement except
to the extent specifically provided in an effective written waiver. This
Agreement shall supersede the provisions of any plan, policy, agreement, award
or other arrangement of Blockbuster or any of its predecessors or affiliates
that is inconsistent with or otherwise in conflict with any provision of this
Agreement to the extent the applicable terms of this Agreement are more
favorable to you.

 

(21) Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be adjudged by a court to be void or
unenforceable, it shall be modified to the extent necessary to be enforceable
(provided the modifications reflect the original intent of the parties) and, if
not enforceable under applicable law, the same shall be deemed stricken from
this Agreement and shall in no way affect any other provision of this Agreement
or the validity or enforceability of this Agreement.



--------------------------------------------------------------------------------

John F. Antioco

June 18, 2004

Page 20

 

(22) Deductions and Withholdings; Payment of Deferred Compensation. All amounts
due and benefits or property provided under this Agreement, including, without
limitation, Salary, bonus compensation, Deferred Compensation and payment of
Restricted Units, shall be paid or provided less applicable deductions and
subject to applicable withholdings as may be required under applicable law.
Notwithstanding any other provision of the Agreement to the contrary, the
distribution of Deferred Compensation or any other deferred compensation payable
under this Agreement, including, without limitation, the payment for the
Restricted Units, shall be delayed until the earliest date permitted under the
provisions of the Code or the rules or regulations promulgated thereunder (as in
effect on the date of such payment) to defer your taxation on such amounts to
the time of the distribution thereof, but in any event to not later than
eighteen (18) months and one day following your termination of employment.

 

(23) Supersedes Previous Agreement. With respect to the period covered by the
Employment Term, commencing with the Effective Date, this Agreement supersedes
and cancels your employment agreement with Blockbuster dated July 15, 1999, as
amended (your “Prior Agreement”), provided, that you shall be entitled to
receive all accrued obligations under the Prior Agreement or any other plan or
agreement; and provided, further, that any provision of this Agreement that
specifically is effective prior to the Effective Date shall supersede and cancel
any inconsistent provision or term of any prior agreements relating to your
employment by Blockbuster. Notwithstanding the foregoing, the provisions
relating to stock options granted to you under Viacom’s LTMIP in your Prior
Agreement and the side letter dated December 21, 2001 from William A. Roskin
shall remain in full force and effect.

 

(24) Miscellaneous.

 

(a) You agree, for the benefit of Blockbuster and Viacom, not to tender,
directly or indirectly, any shares of any class of common stock of Viacom
beneficially owned by you at any time into any exchange offer conducted by
Viacom in connection with the Split-Off.

 

(b) Notwithstanding anything to the contrary contained herein or in any previous
employment agreement between you and Blockbuster, in the event of your
termination of employment for any reason, Blockbuster shall pay you all Deferred
Compensation (including any deferred compensation accrued under any prior
employment agreement between you and Blockbuster), together with any return
thereon no later, than the January 31 following your termination of employment
or such later date as may be determined pursuant to paragraph 22, and
Blockbuster shall not claim than any such termination on or after December 31,
2005, by itself, is a breach of any employment agreement between you and
Blockbuster.

 

The provisions of paragraphs 24(a) and (b) shall be effective as of June 18,
2004.



--------------------------------------------------------------------------------

John F. Antioco

June 18, 2004

Page 21

 

If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement to the undersigned for execution on
behalf of Blockbuster; after this Agreement has been executed by Blockbuster and
a fully-executed copy returned to you, it shall constitute a binding agreement
between us.

 

Very truly yours,

 

BLOCKBUSTER INC.

 

By: /s/ John L. Muething                                 

       Name: John L. Muething

       Title:  Chairman, Blockbuster Inc.

                  Senior Executive Compensation

                  Committee

 

ACCEPTED AND AGREED:

 

/s/ John F. Antioco                    

    John F. Antioco

 

Dated: June 18, 2004